Citation Nr: 0506732	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  98-08 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO having control of the claims 
folder is the New York, New York RO.

In January 2000, the veteran was afforded a personal hearing 
in New York, New York before the undersigned member of the 
Board of Veterans' Appeals (Board).

In September 2003, the Board remanded the case for due 
process concerns.  The case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  Schizophrenia was not manifest during service or within 
one year of separation.

2.  Schizophrenia is not attributable to service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a letter from the RO to the veteran in February 2004.  In 
this case, the claimant was informed of the duties to notify 
and assist, and to obtain records and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veterans Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  A supplemental 
statement of the case was issued in September 2004.  

Thus, in sum, the claimant was informed of the duties to 
notify and assist, and to obtain records, examinations, and 
opinions.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided and no additional pertinent 
evidence was submitted.  There is no indication that there is 
any additional relevant competent evidence to be obtained 
either by VA or by the claimant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Background

The service medical records reveal that on service dental 
health questionnaire in August 1993, the veteran denied 
having or having had nervousness.  On service examination in 
October 1993, the veteran denied having or having had 
excessive worry and nervous trouble of any sort.  On service 
dental health questionnaires in November 1994 and March 1995, 
the veteran denied having or having had nervousness.  On 
service separation examination in July 1995, the veteran 
denied having or having had excessive worry and nervous 
trouble of any sort.  Clinical evaluation of his psychiatric 
system was normal.  

VA medical records reveal that the veteran was referred from 
the emergency room to psychiatry in July 1997.  The referral 
indicates that it was his 1st presentation to the VA Medical 
Center and that he denied prior medical history and prior 
psychiatric hospitalization.  He complained of hearing words 
and feeling that someone was watching him for the past 2 
months.  The provisional diagnoses were rule out 
schizophreniform disorder; rule out substance-induced 
psychosis; and rule out psychosis secondary to medical 
condition.

During VA psychiatric consultation in July 1997, it was 
reported that the veteran had no previous psychiatric history 
and complained of paranoid ideation and auditory 
hallucinations for 1 month.  He stated that he had become 
suspicious of strangers since overhearing a conversation 
exactly mimicking one he had had a few days earlier.  His 
past medical history was negative.  On mental status 
examination, he was intermittently worried looking and 
appeared preoccupied with worry.  He had auditory 
hallucinations, passive suicidal ideation, and paranoid 
ideation with delusions.  The impressions were rule out 
schizophreniform disorder; rule out substance-induced 
psychosis; rule out psychosis secondary to medical condition; 
rule out alcohol abuse or dependence; and rule out depression 
with psychotic features.

A July 1997 VA hospital discharge summary indicates that the 
veteran had come to the emergency room on the 17th with 
complaints of auditory hallucinations which had increased for 
1 month.  He stated that in the navy, he had heavy alcohol 
and marijuana use and 2 incidents of aggressive assaultive 
behavior both related to drug and alcohol intoxication.  He 
was reprimanded with a 45 day restriction and during one of 
these 45 day restrictions he started to hear a buzzing or 
ringing noise.  This progressed to auditory hallucination and 
he now reported being able to drown out some of the auditory 
hallucinations with alcohol and marijuana use.  He was unable 
to report the time course of these events.  After medical 
work up was completed, the veteran was advised of the 
possibility he had schizophrenia.  The discharge diagnosis 
was schizophrenia new onset.  

On VA evaluation in August 1997, the diagnosis was 
schizophrenia new case.  

On VA psychiatric examination in October 1997, the veteran 
reported that he served in Japan and reported no significant 
problems and that everything was okay.  He did have a couple 
of fights and was drinking a lot at the time.  After getting 
out of the military he attended a 6 month course in computer 
technology and then began working as a PC technician.  He 
stated that auditory hallucinations began in June 1997.  He 
stated that he did not hear voices before June 1997.

During the veteran's hearing before the undersigned in 
January 2000, he contended that the earliest manifestations 
of his currently diagnosed psychosis occurred within the 
first 12 months of his discharge from active duty.  He stated 
that when he got out of the navy, he went to New York and 
spent a day getting a job.  He was still carrying on like he 
did in the military.  He did not wake up on time and he 
drank.  He was in school and got training for computers.  He 
started working the next day and worked through 1996.  Then 
he broke down in July 1997.  He stated that he started 
drinking and smoking in the navy, and that someone had told 
him that smoking and drinking triggered his situation.

Pertinent law and regulations

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for psychosis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.



Analysis

The veteran has appealed the denial of service connection for 
schizophrenia.  He does not assert that claimed disability 
was incurred in combat.  Thus, 38 U.S.C.A. § 1154(b) is not 
for application.

Service connection for schizophrenia may be established if 
manifest during service or within 1 year of separation; or if 
it is otherwise linked to service.  The evidence shows that 
schizophrenia was not manifest in service or within one year 
of separation and that it is unrelated to service.

The veteran denied having or having had pertinent 
symptomatology in service and his psychiatric system was 
clinically normal on service separation examination in July 
1995.  When he was referred to psychiatry in July 1997, he 
complained of hearing words and feeling that someone was 
watching him for the past 2 months.  Moreover, schizophrenia 
of new onset was diagnosed in July 1997.  This opinion, given 
following the veteran's initial hospitalization and work-up, 
is probative evidence indicating that the veteran's 
schizophrenia began more than 1 year after service.

At this time, there is no competent evidence of schizophrenia 
during service or within one year of separation.  Rather, the 
probative evidence establishes that he was normal during 
service and that he denied pertinent pathology.  Furthermore, 
when seen for treatment purposes in 1997, he reported a 
recent post-service onset, rather than an in-service onset.  
The Board concludes that the denials during service, the 
normal separation examination, and the veteran's statement 
for treatment purposes are more probative than his recent 
assertions in support of a claim for benefits.

There is no competent evidence relating the veteran's 
schizophrenia to service and the evidence indicates that it 
had its onset more than one year after service separation.  

The veteran is competent to indicate that he drank and smoked 
and fought and had aggressive assaultive behavior and heard a 
ringing or buzzing noise in service.  However, he is not 
competent to indicate that his schizophrenia had its onset in 
or due to service.  The veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
opinions regarding date of onset or causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

Accordingly, service connection for schizophrenia is not 
warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for schizophrenia is 
denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


